 



Exhibit 10.8
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of May 23, 2007,
between LIBBEY INC., a Delaware corporation (the “Company”), and Gregory T.
Geswein (the “Executive”).
          WHEREAS, the Company desires to employ the Executive, and the
Executive desires to be employed by the Company, to serve as an officer of the
Company upon the terms and conditions set forth herein.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. Term of Agreement. The term of this Agreement shall commence on the date
of this Agreement (the “Effective Date”) and shall continue through December 31,
2007, provided however, that commencing on January 1, 2008 and each January 1
thereafter, the term of this Agreement shall automatically be extended for one
additional year unless not later than September 30 of the year preceding such
extension of the term, the Company shall have given written notice to the
Executive that it does not wish to extend this Agreement beyond the expiration
of the then current term. Employment hereunder by the Company or its affiliates
shall continue indefinitely during the term of this Agreement until terminated
as provided in Section 4. Not withstanding the foregoing, the term of this
Agreement shall automatically end on the last day of the month in which the
Executive reaches age 65.
     2. Position and Duties.
          (a) Position. The Executive hereby agrees to serve as an officer of
the Company and shall perform all duties assigned by the Company commensurate
with such position and shall devote the Executive’s best efforts to the
performance of services to the Company in accordance with the terms hereof and
as may reasonably be requested by the Company. For purposes of this Agreement
“Officer” of the Company shall mean an executive elected by the Board of
Directors of the Company (the “Board”) as an officer and who enters into a
written employment agreement authorized by the Board.
          (b) Other Activities. While employed pursuant to this Agreement, the
Executive shall not, other than in the performance of duties inherent in, and in
furtherance of, the business of the Company, engage in any other business or
commercial activity as an employee, consultant, or any other capacity, whether
or not any compensation is received therefore, provided, however, that nothing
herein shall prevent the Executive from (i) making and managing personal
investments, (ii) performing occasional assistance to family members and
friends, including but not limited to service as a director of a family owned or
private business enterprise, (iii) engaging in community and/or charitable
activities, including without limitation service as a director, trustee or
officer of an educational, welfare, social, religious or civic organization or
charity, (iv) serving as a trustee or director or similar position of a public
corporation or public business enterprise, but for only one such public
corporation or public business enterprise at any one time, or (v) engaging in
such other activities as are approved in writing by the Chief Executive Officer,
in each case (i) – (v) which singly or in the aggregate do

 



--------------------------------------------------------------------------------



 



not interfere with the proper performance of the Executive’s duties and
responsibilities to the Company and are consistent with Section 9 of this
Agreement.
     3. Compensation. In consideration of the performance of his duties
hereunder, the Executive shall be entitled to receive the salary, bonus and
benefits set forth on Schedule A. All amounts payable to the Executive under
this Section 3 shall be paid in accordance with the Company’s regular payroll
practices (e.g., timing of payments and standard employee deductions, such as
income and employment tax withholdings, medical benefit contributions and
parking fees among others). No additional compensation shall be payable to the
Executive by reason of the number of hours worked or any hours worked on
Saturdays, Sundays or holidays, by reason of special responsibilities assumed
(whether on behalf of the Company or any of its subsidiaries or affiliates),
special projects completed, or otherwise. The Executive’s compensation shall be
reviewed by the Chief Executive Officer, the Board or the Compensation Committee
of the Board (the “Compensation Committee”) periodically for possible merit
increases and other changes as such reviewer deems appropriate.
     4. Termination of Employment. Either party may terminate the Executive’s
employment hereunder at any time and for any reason, without advance notice;
provided, however, that if the Executive’s employment is terminated for any of
the following reasons, the following provisions shall apply:
          (a) Termination for Cause. If the Executive’s employment is terminated
for Cause, the Company shall pay to the Executive all base salary, when due,
through the Date of Termination at the then current rate in effect at the time
the Notice of Termination (as defined in Section 4(f)) is given plus, all other
amounts and benefits to which the Executive is entitled under any pension plan,
retirement savings plan, equity participation plan, stock purchase plan, medical
benefits and other benefits of the Company or provided by law, at the time such
payments are due and the Company shall have no further obligations to the
Executive under this Agreement. Without waiving any rights the Company may have
hereunder or otherwise, the Company hereby expressly reserves its rights to
proceed against the Executive for damages in connection with any claim or cause
of action that the Company may have arising out of or related to the Executive’s
employment hereunder. “Cause” shall mean (a) the Executive’s willful and
continued failure to substantially perform the Executive’s duties with the
Company (other than any such failure resulting from an incapacity due to
physical or mental illness or any such actual or anticipated failure after the
Executive’s issuance of a Notice of Termination (as defined in Section 4(d)) for
Good Reason), after a written demand for substantial performance is delivered to
the Executive by the Board, which demand specifically identifies the manner in
which the Board believes that the Executive has not substantially performed the
Executive’s duties, (b) the Executive’s willful and continued failure to
substantially follow and comply with the specific and lawful directives of the
Board, as reasonably determined by the Board (other than any such failure
resulting from an incapacity due to physical or mental illness or any such
actual or anticipated failure after the Executive’s issuance of a Notice of
Termination for Good Reason), after a written demand for substantial performance
is delivered to the Executive by the Board, which demand specifically identifies
the manner in which the Board believes that the Executive has not substantially
followed or complied with the directives of the Board, (c) the Executive’s
willful commission of an act of fraud or dishonesty resulting in material
economic or financial injury to the Company, or (d) the Executive’s willful
engagement in illegal conduct or gross misconduct, in each case which is
materially and demonstrably injurious to the Company.

2



--------------------------------------------------------------------------------



 



For purposes of this Section 4(a), no act, or failure to act, shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good
faith. Notwithstanding the foregoing, the Executive shall not be deemed
terminated for Cause pursuant to this section unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Board at a meeting of the Board (after reasonable notice to the
Executive, an opportunity for the Executive, together with counsel, to be heard
before the Board and a reasonable opportunity to cure), finding that in the
Board’s good faith opinion, the Executive was guilty any of the conduct set
forth above in this section and specifying the particulars thereof in reasonable
detail.
          (b) Death. If the Executive’s employment is terminated due to the
Executive’s death, within sixty (60) days after the Company receives written
notice of appointment of a personal representative (on behalf of the Executive’s
estate), the Executive’s estate shall be entitled to compensation, vesting and
benefits as described under Section 5(a) below.
          (c) Permanent Disability. If the Executive’s employment is terminated
due to Executive’s Permanent Disability, the Executive shall be entitled to such
compensation, vesting and benefits as described under Section 5(b) below, which
in addition to any payments under the Company’s long-term disability policy,
shall constitute full and complete satisfaction of the Company’s obligations
hereunder. For purposes of this Agreement, “Permanent Disability” means any
incapacity due to physical or mental illness, a result of which is that the
Executive shall have been absent from the full-time performance of his duties
with the Company for six (6) consecutive months and the Executive shall not have
returned to the full-time performance of his duties within thirty (30) days
after written notice of termination is given to the Executive.
          (d) Termination Without Cause or For Good Reason. If the Executive’s
employment is terminated by the Executive with “Good Reason” or by the Company
without cause, the Executive shall be entitled to such compensation, vesting and
benefits as described under Section 5(b) below. For purposes of this Agreement,
the following circumstances shall constitute “Good Reason” unless such
circumstances are fully corrected (provided such circumstances are capable of
correction) prior to the Date of Termination (as defined in section 4(g)):

  1)   The Executive ceases to be an Officer of the Company reporting to another
Officer.     2)   The Executive’s Base Salary is reduced by a greater percentage
than the reduction applicable to any other Officer.     3)   There is a
reduction in the incentive compensation target established for the position held
by the Executive that is not similarly applied in the same or similar manner to
all other Officers.     4)   There is a reduction or elimination of an executive
benefit or an employee benefit which reduction is not applicable to all other
Officers in the same or similar manner provided however the number of awards
made pursuant to any stock option or equity participation plan

3



--------------------------------------------------------------------------------



 



      is at the discretion of the Chief Executive Officer, the Compensation
Committee or the Board at all times and shall in no case be deemed to be Good
Reason.

  5)   There is a material breach of this Agreement by the Company that is not
remedied prior to the expiration of the thirty (30) day period after receipt of
written notice thereof given by the Executive to the Company.     6)   The
Company exercises its right not to extend the term of this Agreement beyond the
then current term, unless such right is exercised with respect to all employment
agreements in effect with respect to other Officers. For purposes of this
Section 4 (d) 6) the term employment agreements does not include agreements of
the type described in Section 11(n) relating to a change in control of the
Company.

The Executive’s right to terminate employment for Good Reason pursuant to this
Section 4(d) shall not be affected by the Executive’s incapacity due to physical
or mental illness or continued employment provided however. Good Reason shall be
asserted in writing delivered to the Chief Executive Officer within ninety
(90) days of the date the Executive knew or should have known of the event
giving rise to the Good Reason and if not so asserted within the ninety (90) day
period shall be deemed to be conclusively waived.
          (e) Termination by Resignation or Retirement. If the Executive’s
employment is terminated by the Executive’s resignation or retirement, other
than at the written request of the Company or for Good Reason, the Company shall
pay the Executive all base salary, when due, through the date of termination at
the then current rate in effect at the time the Notice of Termination is given
plus all other amounts and benefits to which the Executive is entitled under any
compensation plan, or practice of the Company, pension plan, retirement savings
plan, equity participation plan, stock purchase plan, medical benefits and other
benefits of the Company or provided by law, at the time such payments are due
and the Company shall have no further obligations to the Executive under this
Agreement.
          (f) Notice of Termination. Any purported termination of the
Executive’s employment by the Company or by the Executive (other than
termination due to death which shall terminate employment automatically,
voluntary resignation or retirement not for Good Reason) shall be communicated
by written Notice of Termination to the other party hereto in accordance with
Section 4. “Notice of Termination” shall mean a notice that shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
          (g) Date of Termination, Etc. “Date of Termination” shall mean (a) if
the Executive’s employment is terminated due to death, the date of death; (b) if
the Executive’s employment is terminated for Permanent Disability, thirty
(30) days after Notice of Termination is given (provided that the Executive has
not returned to the full-time performance of the Executive’s duties during such
thirty (30) day period), (c) if the Executive’s employment is

4



--------------------------------------------------------------------------------



 



terminated for Cause or for Good Reason, or for any other reason (other than
death, Disability, voluntary resignation or retirement not for Good Reason), the
date specified in the Notice of Termination (which, in the case of a termination
for Cause shall not be less than thirty (30) days from the date such Notice of
Termination is given, and in the case of a termination for Good Reason shall not
be less than fifteen (15) nor more than sixty (60) days from the date such
Notice of Termination is given) or (d) if the Executive’s employment is
terminated by the Executive’s resignation or retirement, other than at the
written request of the Company or for Good Reason, the Date of Termination shall
be the date when the Executive ceases to be an employee of the Company by reason
of the resignation or retirement. Notwithstanding anything to the contrary
contained in this Section 4(g), if within fifteen (15) days after any Notice of
Termination is given, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, then the Date
of Termination shall be the date on which the dispute is finally determined,
either by mutual written agreement of the parties, or otherwise; provided,
however, that the Date of Termination shall be extended by a notice of dispute
only if such notice is given in good faith and the party giving such notice
pursues the resolution of such dispute with reasonable diligence; provided,
further, that in the event of the Executive’s death pending a dispute, if the
resolution of such dispute is ultimately in the Executive’s favor, then the Date
of Termination shall be the date specified in the Notice of Termination.
     5. Compensation upon Termination.
          (a) Death. If the Executive’s employment with the Company is
terminated by reason of the Executive’s death, the Executive’s estate shall be
entitled to the following:
               (i) payment of the Executive’s base salary accrued through the
Date of Termination;
               (ii) payment of the Executive’s incentive compensation under all
plans in effect at the Date of Termination paid at target but prorated over the
period of each applicable plan through the Date of Termination;
               (iii) one (1) times the sum of the Executive’s annual base salary
at the then current rate in effect as of the Date of Termination payable in one
(1) lump-sum payment;
               (iv) continuation of the Executive’s medical, prescription drug,
dental and vision benefits for the Executive’s covered dependents for a period
of twelve (12) months following the Date of Termination without any contribution
required of the Executive’s dependents; and
               (v) The Executive’s equity participation awards granted pursuant
to any equity participation plan of the Company shall immediately vest as of the
Date of Termination and be exercisable for a period of three years following the
Date of Termination or for such longer period following the Date of Termination
specified by the award granted to the Executive, provided however, nothing in
this Agreement shall act to extend the term of any equity participation award
and no equity participation award may

5



--------------------------------------------------------------------------------



 



be exercised after the expiration of the term of the award specified in the
award granted to the Executive.
          (b) Termination for Permanent Disability, Without Cause or for Good
Reason. If the Executive’s employment with the Company is terminated for
Permanent Disability, or by the Company without Cause, or by the Executive for
Good Reason, the Executive shall be entitled to the following:
               (i) payment of the Executive’s base salary accrued through the
Date of Termination;
               (ii) payment of the Executive’s annual incentive compensation
paid at the lesser of the Executive’s annual target or the average percentage of
the target paid to all other Officers, but prorated over the period of each
applicable plan through the Date of Termination;
               (iii) payment of the Executive’s long term incentive compensation
under all plans in effect at the Date of Termination paid at the Executive’s
target, but prorated over the period of each applicable plan through the Date of
Termination;
               (iv) two (2) times the sum of Executive’s annual Base
Compensation at the then current rate in effect at the time of the Notice of
Termination, payable in equal installments over a period of twenty-four
(24) months following the Date of Termination, or at the election of the Company
payable in one (1) lump-sum payment;
               (v) payment of the Executive’s annual incentive compensation
pursuant to the terms of the annual incentive compensation plan at the lesser of
the Executive’s annual target or the average percentage of the target paid to
all other Officers, for all annual compensation periods ending twenty four
(24) months after the Date of Termination, with the final payment prorated to
the end of the twenty four month period;
               (vi) continuation of the Executive’s medical, prescription drug,
dental and life insurance benefits for a period of twenty-four (24) months
following the Date of Termination without any contribution required of the
Executive and the dependents of the Executive; and
               (vii) the Executive’s equity participation awards granted
pursuant to any equity participation plan of the Company shall immediately vest
as of the Date of Termination and be exercisable for a period of three years
following the Date of Termination or for such longer period following the Date
of Termination specified by the award granted to the Executive, provided
however, nothing in this Agreement shall act to extend the term of any equity
participation award and no equity participation award may be exercised after the
expiration of the term of the award specified in the award granted to the
Executive.
          (c) Payments. Payment of benefits under Section 5 (a) is subject to
reasonable evidence of authority to act for the decedent’s estate. Payment of
benefits under

6



--------------------------------------------------------------------------------



 



Sections 5 (b)(ii),(iii),(iv) and (v) are subject to the release provided under
Section 5 (d) becoming effective. Except as otherwise provided in this Agreement
or accelerated by the Company at its election all payments under this Section 5
shall be made in accordance with the Company’s normal pay practices, and shall
be subject to applicable withholdings. Continuation of benefits under
Section 5(a)(iv) or 5(b)(vi), shall be in addition to and not concurrent with
any continuation rights Executive may have under the Consolidated Omnibus Budget
Reconciliation Act of 1985, or similar state law.
          (d) Release. Payment of any amount to, or on behalf of, the Executive
pursuant to Sections 5(b)(ii),(iii),(iv) and (v) of this Agreement and
Executive’s acceptance of such amounts shall be subject to the execution of a
general waiver and release of claims in the form attached hereto as Exhibit A or
such other form as the Company may reasonably request to provide a complete
release of all claims and causes of action the Executive or the Executive’s
estate may have against the Company except claims and causes of action arising
out of, or related to, the obligations of the Company pursuant to this Agreement
and Claims (as defined in Exhibit A) for vested benefits under any pension plan,
retirement plan and savings plan, rights under any equity participation plan and
stock purchase plan and rights to continuation of medical care coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985 and any similar
state law.
          (e) No Offset for Benefits. There shall be no offset to any
compensation or other benefits otherwise payable to, or on behalf of, the
Executive pursuant to the terms of Section 5 of this Agreement as a result of
the receipt by Executive of any pension, retirement or other benefit payments
(including, but not limited to, accrued vacation) except that there shall be an
offset for severance compensation payable pursuant to the Company’s benefit
plans and programs based on the length of service with the Company and except as
provided by Section 11(n).
          (f) Excise Tax.
               (i) Anything in this Agreement to the contrary notwithstanding,
if it shall be determined that any payment or distribution to the Executive or
for the Executive’s benefit (whether paid or payable or distributed or
distributable) pursuant to the terms of this Agreement or otherwise (the
“Payment”) would be subject to the excise tax imposed by section 4999 of the
Code or any successor provision (the “Excise Tax”), then the Executive shall be
entitled to receive from the Company an additional payment (the “Gross-Up
Payment”) in an amount such that the net amount of the Payment and the Gross-Up
Payment retained by the Executive after the calculation and deduction of all
Excise Taxes (including any interest or penalties imposed with respect to such
taxes) on the payment and all federal, state and local income tax, employment
tax and Excise Tax (including any interest or penalties imposed with respect to
such taxes) on the Gross-Up Payment provided for in this Section 5(g), and
taking into account any lost or reduced tax deductions on account of the
Gross-Up Payment, shall be equal to the Payment;
               (viii) all determinations required to be made under this
Section 5, including whether and when the Gross-Up Payment is required and the
amount of such Gross-Up Payment, and the assumptions to be utilized in arriving
at such determinations

7



--------------------------------------------------------------------------------



 



shall be made in good faith by the Accountants (as defined below) which shall
provide the Executive and the Company with detailed supporting calculations with
respect to such Gross-Up Payment within fifteen (15) business days of the
receipt of notice from the Executive or the Company that has received or will
receive a Payment. For the purposes of this Section 5(f), the “Accountants”
shall mean the Company’s independent certified public accountants serving
immediately prior to the change in control that with other events results in the
imposition of the Excise Tax. In the event that the Accountants are also serving
as accountant or auditor for the individual, entity or group effecting a change
in control that with other events results in the imposition of the Excise Tax,
the Company shall appoint another recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall also be referred
to herein as the “Accountants”). All fees and expenses of the Accountants shall
be borne solely by the Company. For the purposes of determining whether any of
the Payments will be subject to the Excise Tax and the amount of such Excise
Tax, such Payments will be treated as “parachute payments” within the meaning of
section 280G of the Code, and all “parachute payments” in excess of the “base
amount” (as defined under section 280G(b)(3) of the Code) shall be treated as
subject to the Excise Tax, unless and except to the extent that in the opinion
of the Accountants such Payments (in whole or in part) either do not constitute
“parachute payments” or represent reasonable compensation for services actually
rendered (within the meaning of section 280G(b)(4) of the Code) in excess of the
“base amount,” or such “parachute payments” are otherwise not subject to such
Excise Tax. For purposes of calculating whether the Excise Tax is applicable and
determining the amount of the Gross-Up Payment, (A) to the extent not otherwise
specified herein, reasonable assumptions and approximations may be made,
(B) good faith interpretations of the Code may be relied upon and (C) the
Executive shall be deemed to pay Federal income taxes at the highest applicable
marginal rate of Federal income taxation for the calendar year in which the
Gross-Up Payment is to be made and to pay any applicable state and local income
taxes at the highest applicable marginal rate of taxation for the calendar year
in which the Gross-Up Payment is to be made, net of the maximum reduction in
Federal income taxes which could be obtained from the deduction of such state or
local taxes if paid in such year (determined without regard to limitations on
deductions based upon the amount of your adjusted gross income), and to have
otherwise allowable deductions for Federal, state and local income tax purposes
at least equal to those disallowed because of the inclusion of the Gross-Up
Payment in the Executive’s adjusted gross income. To the extent practicable, any
Gross-Up Payment with respect to any Payment shall be paid by the Company at the
time the Executive is entitled to receive the Payment and in no event will any
Gross-Up Payment be paid later than five days after the receipt by the Executive
of the Accountant’s determination. Any determination by the Accountants shall be
binding upon the Company and the Executive. As a result of uncertainty in the
application of section 4999 of the Code at the time of the initial determination
by the Accountants hereunder, it is possible that the Gross-Up Payment made will
have been an amount less than the Company should have paid pursuant to this
Section 5(f) (the “Underpayment”). In the event that the Company exhausts its
remedies pursuant to Section 5(f) and the Executive is required to make a
payment of any Excise Tax, the Underpayment shall be promptly paid by the
Company to or for the Executive’s benefit; and

8



--------------------------------------------------------------------------------



 



               (ix) the Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable after the Executive is informed in writing of such claim
and shall apprise the Company of the nature of such claim and the date on which
such claim is requested to be paid. The Executive shall not pay such claim prior
to the expiration of the 30-day period following the date on which the Executive
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes, interest and/or penalties with respect to such claim is
due). If the Company notifies the Executive in writing prior to the expiration
of such period that it desires to contest such claim, the Executive shall:
               (A) give the Company any information reasonably requested by the
Company relating to such claim;
               (B) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;
               (C) cooperate with the Company in good faith in order to
effectively contest such claim; and
               (D) permit the Company to participate in any proceedings relating
to such claims;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify the Executive for and hold the Executive
harmless from, on an after-tax basis, any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of all related costs and expenses. Without limiting
the foregoing provisions of this Section 5(f), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis, and shall
indemnify the Executive for and hold the Executive harmless from, on an
after-tax basis, any Excise Tax or income tax (including interest or penalties
with respect thereto) imposed with respect to such advance or with respect to
any imputed income with respect to such advance (including as a result of any
forgiveness by the Company of such advance); provided, further, that any
extension of the statute of limitations relating to the payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to

9



--------------------------------------------------------------------------------



 



issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
     6. Termination Obligations.
          (a) The Executive hereby acknowledges and agrees that all personal
property and equipment furnished to or prepared by the Executive in the course
of or incident to the Executive’s employment by the Company belongs to the
Company and shall be promptly returned to the Company upon termination of the
employment. “Personal property” includes, without limitation, all books,
manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, or materials, or copies thereof (including computer files), and all
other proprietary information relating to the business of the Company or any
affiliate. Following termination of employment, the Executive will not retain
any written or other tangible material containing any proprietary information or
Confidential Information (as defined below) of the Company or any affiliate of
the Company.
          (b) Upon termination of the employment, the Executive shall be deemed
to have resigned from all offices and directorships then held with the Company
or any affiliate of the Company.
          (c) The representations and warranties contained herein and the
Executive’s obligations and/or agreements under Sections 6, 7, 8, 9, 10 and 11
hereof shall survive termination of the employment and the expiration of this
Agreement.
          (d) Construction. Any reference to the Company in this Section 6 shall
include the Company and any entity which owns, is owned by or under common
ownership with the Company (an “Affiliate”).
     7. Records and Confidential Data.
          (a) The Executive acknowledges that in connection with the performance
of his duties during the term of this Agreement, the Company will make available
to the Executive, or the Executive will have access to, certain Confidential
Information (as defined below) of the Company. The Executive acknowledges and
agrees that any and all Confidential Information learned or obtained by the
Executive during the course of his employment by the Company or otherwise
(including, without limitation, information that the Executive obtained through
or in connection with the Executive’s stock ownership in and employment by the
Company prior to the date hereof) whether developed by the Executive alone or in
conjunction with others or otherwise, shall be and is the property of the
Company.
          (b) The Executive shall keep all Confidential Information confidential
and will not use such Confidential Information other than in connection with the
Executive’s discharge of his duties hereunder. The Executive will safeguard the
Confidential Information from unauthorized disclosure. This covenant is not
intended to, and does not limit in any way, any of the Executive’s duties or
obligations to the Company under statutory or common law not to disclose or to
make personal use of the Confidential Information or trade secrets.

10



--------------------------------------------------------------------------------



 



          (c) Following the Executive’s termination hereunder, as soon as
possible after the Company’s written request, the Executive will return to the
Company all written Confidential Information which has been provided to the
Executive and the Executive will destroy all copies of any analyses,
compilations, studies or other documents prepared by the Executive or for the
Executive’s use containing or reflecting any Confidential Information. Within
ten (10) business days of the receipt of such request by the Executive, the
Executive shall, upon written request of the Company, deliver to the Company a
notarized document certifying that such written Confidential Information has
been returned or destroyed in accordance with this Section 7(c).
          (d) For the purposes of this Agreement, “Confidential Information”
shall mean all confidential and proprietary information of the Company,
including, without limitation, the Company’s marketing strategies, pricing
policies or characteristics, customers and customer information, product or
product specifications, designs, software systems, cost of equipment, customer
lists, business or business prospects, plans, proposals, codes, marketing
studies, research, reports, investigations, public relations methods, or other
information of similar character. For purposes of this Agreement, the
Confidential Information shall not include and the Executive’s obligations under
this Section 7 shall not extend to (i) information which is available in the
public domain, (ii) information obtained by the Executive from third persons
(other than employees of the Company or its affiliates) not under agreement to
maintain the confidentiality of the same and (iii) information which is required
to be disclosed by law or legal process.
          (e) Construction. Any reference to the Company in this Section 7 shall
include the Company and its Affiliates.
     8. Assignment of Inventions.
          (a) Definition of Inventions. “Inventions” mean discoveries,
developments concepts, ideas, methods, designs, improvements, inventions,
formulas, processes, techniques, programs, know-how and data, whether or not
patentable or registerable under copyright or similar statutes, except any of
the foregoing that (i) is not related to the business of the Company or the
Company’s actual or demonstrable research or development, (ii) does not involve
the use of any equipment, supplies, facility or Confidential Information of the
Company, (iii) was developed entirely on the Executive’s own time, and (iv) does
not result from any work performed by the Executive for the Company.
          (b) Assignment. The Executive agrees to and hereby does assign to the
Company, without further consideration, all of his right, title and interest in
any and all Inventions the Executive may make during the term hereof.
          (c) Duty to Disclose and Assist. The Executive agrees to promptly
disclose in writing all Inventions to the Company, and to provide all assistance
reasonably requested by the Company in the preservation of the Company’s
interests in the Inventions including obtaining patents in any country
throughout the world. Such services will be without additional compensation if
the Executive is then employed by the Company and for reasonable compensation
and subject to his reasonable availability if he is not. If the Company cannot,
after reasonable effort, secure the Executive’s signature on any document or
documents

11



--------------------------------------------------------------------------------



 



needed to apply for or prosecute any patent, copyright, or other right or
protection relating to an Invention, whether because of his physical or mental
incapacity or for any other reason whatsoever, the Executive hereby irrevocably
designates and appoints the Company and its duly authorized Officers and agents
as his agent and attorney-in-fact, to act for and on his behalf and in his name
and stead for the purpose of executing and filing any such application or
applications and taking all other lawfully permitted actions to further the
prosecution and issuance of patents, copyrights, or similar protections thereon,
with the same legal force and effect as if executed by the Executive.
          (d) Ownership of Copyrights. The Executive agrees that any work
prepared for the Company which is eligible for United States copyright
protection or protection under the Universal Copyright Convention or other such
laws or protections including, but not limited to, the Berne Copyright
Convention and/or the Buenos Aires Copyright Convention shall be a work made for
hire and ownership of all copyrights (including all renewals and extensions)
therein shall vest in the Company. If any such work is deemed not to be a work
made for hire for any reason, the Executive hereby grants, transfers and assigns
all right, title and interest in such work and all copyrights in such work and
all renewals and extensions thereof to the Company, and agrees to provide all
assistance reasonably requested by the Company in the establishment,
preservation and enforcement of the Company’s copyright in such work, such
assistance to be provided at the Company’s expense but without any additional
compensation to the Executive. The Executive hereby agrees to and does hereby
waive the enforcement of all moral rights with respect to the work developed or
produced hereunder, including without limitation any and all rights of
identification of authorship and any and all rights of approval, restriction or
limitation on use or subsequent modifications.
          (e) Litigation. The Executive agrees to render assistance and
cooperation to the Company at its request regarding any matter, dispute or
controversy with which the Company may become involved and of which the
Executive has or may have reason to have knowledge, information or expertise.
Such services will be without additional compensation if the Executive is then
employed by the Company and for reasonable compensation and subject to his
reasonable availability if he is not.
          (f) Construction. Any reference to the Company in this Section 7 shall
include the Company and its Affiliates.
     9. Additional Covenants.
          (a) Non-Interference with Customer Accounts. Executive covenants and
agrees that (i) during employment and (ii) for a period of twenty four
(24) months commencing on the Date of Termination, except as may be required by
Executive’s employment by the Company, Executive shall not directly or
indirectly, personally or on behalf of any other person, business, corporation,
or entity, contact or do business with any customer of the Company with respect
to any product, business activity or service which is competitive with any
product, business, activity or service of the type sold or provided by the
Company.
          (b) Non-Competition. In consideration of and in connection with the
benefits provided to the Executive under this Agreement and in order to protect
the goodwill of the Company, the Executive hereby agrees that if the Executive’s
employment is terminated, then,

12



--------------------------------------------------------------------------------



 



unless the Company otherwise agrees in writing, for a period of twenty four
(24) months commencing on the Date of Termination, the Executive shall not,
directly or indirectly, own, manage, operate, join, control or participate in
the ownership, management, operation or control of, or be connected as a
director, officer, employee, partner, consultant or otherwise with any entity
engaged in a business which sells, in competition with the Company and its
affiliates, the same type of products as sold by the Company, including without
limitation glass tableware, ceramic dinnerware, metal flatware and plastic
supplies to the foodservice industry other than as a shareholder or beneficial
owner owning five percent (5%) or less of the outstanding securities of a public
company. Without limiting the foregoing, currently the following business
operations among others sell, in competition with the Company and its
affiliates, the same type of products as sold by the Company and its affiliates:
Arc International, Anchor Hocking, currently a unit of Newell Rubbermaid Inc.,
Cardinal International, Inc., Indiana Glass Company, currently a unit of
Lancaster Colony Corporation, Oneida Ltd. and any glass tableware manufacturer,
seller or importer for Bormioli Rocco Casa SpA, for the Kedaung group of
companies of Indonesia or for the Sisecam group of companies of Turkey including
Pasabahce.
          (c) No Diversion. The Executive covenants and agrees that in addition
to the other Covenants set forth in this Section 9, (i) during his employment
and (ii) for a period of two years following his Date of Termination, Executive
shall not divert or attempt to divert or take advantage of or attempt to take
advantage of any actual or potential business opportunities of the Company
(e.g., joint ventures, other business combinations, investment opportunities,
potential investors in the Company, and other similar opportunities) of which
the Executive became aware as a result of his employment with the Company.
          (d) Non-Recruitment. The Executive acknowledges that the Company has
invested substantial time and effort in assembling its present workforce.
Accordingly, the Executive covenants and agrees that during employment and for
period of twenty four (24) months commencing on the Date of Termination, the
Executive shall not either for the Executive’s own account or jointly with or as
a manager, agent, officer, employee, consultant, partner, joint venture owner or
shareholder or otherwise on behalf of any other person, firm or corporation
directly or indirectly entice, solicit, attempt to solicit, or seek to induce or
influence any Officer or employee of the Company to leave his or her employment
with the Company or to offer employment to any person who on or during the six
(6) month period immediately preceding the date of such solicitation or offer
was an employee of the Company; provided, however, that this Section 9(d) shall
not be deemed to be breached with respect to an employee or former employee of
the Company who responds to a general advertisement seeking employment or who
otherwise initiates contact for the purpose of seeking employment.
          (e) Non-Disparagement. Executive covenants and agrees that during the
Executive’s employment and for period of twenty four (24) months commencing on
the Date of Termination, Executive shall not induce or incite claims of
discrimination, wrongful discharge, or any other claims against the Company or
any of its directors, Officers, employees or equity holders, by any other
persons, executives or entities, and the Executive shall not undertake any
harassing or disparaging conduct directed at the Company or any of its
directors, Officers, employees or equity holders, other than such statements
made as part of testimony compelled by law or legal process.

13



--------------------------------------------------------------------------------



 



          (f) Remedies. The Executive acknowledges that should the Executive
violate any of the covenants contained in Sections 6, 7, 8, or 9 hereof
(collectively, the “Covenants”), it would be difficult to determine the
resulting damages to the Company and, in addition to any other remedies it may
have, the Company shall be entitled to (x) temporary injunctive relief without
being required to post a bond, (y) permanent injunctive relief without the
necessity of proving actual damage and (z) forfeiture of all benefits otherwise
payable to or for the account of the Executive under
Sections 5(b)(ii),(iii),(iv) and (v) following the violation. The Executive
shall be liable to pay all costs including reasonable attorneys’ fees which the
Company may incur in enforcing or defending, to any extent, these Covenants,
whether or not litigation is actually commenced and including litigation of any
appeal taken or defended by the Company, where the Company succeeds in enforcing
any part of these Covenants. The Company may elect to seek one or more of these
remedies at its sole discretion on a case by case basis. Failure to seek any or
all remedies in one case does not restrict the Company from seeking any remedies
in another situation. Such action by the Company shall not constitute a waiver
of any of its rights.
          (g) Severability and Modification of any Unenforceable Covenant. It is
the parties’ intent that each of the Covenants be read and interpreted with
every reasonable inference given to its enforceability. However, it is also the
parties’ intent that if any term, provision or condition of the Covenants is
held to be invalid, void or unenforceable, the remainder of the provisions
thereof shall remain in full force and effect and shall in no way be affected,
impaired or invalidated. Finally, it is also the parties’ intent that if it is
determined any of the Covenants are unenforceable because of over breadth, then
the covenants shall be modified so as to make it reasonable and enforceable
under the prevailing circumstances.
          (h) Tolling. If the Executive breaches any Covenant, the running of
the period of restriction shall be automatically tolled and suspended for the
amount of time that the breach continues, and shall automatically recommence
when the breach is remedied so that the Company shall receive the benefit of the
Executive’s compliance with the Covenants. This paragraph shall not apply to any
period for which the Company is awarded and receives actual monetary damages for
breach by the Executive of a Covenant with respect to which this paragraph
applies.
          (i) Construction. Any reference to the Company in this Section 9 shall
include the Company and its affiliates.
     10. No Assignment. This Agreement and the rights and duties hereunder are
personal to the Executive and shall not be assigned, delegated, transferred,
pledged or sold by the Executive without the prior written consent of the
Company. The Executive hereby acknowledges and agrees that the Company may
assign, delegate, transfer, pledge or sell this Agreement and the rights and
duties hereunder (a) to an affiliate of the Company or (b) to any third party in
connection with (i) the sale of all or substantially all of the assets of the
Company or (ii) a stock purchase, merger, or consolidation involving the
Company. This Agreement shall inure to the benefit of and be enforceable by the
parties hereto, and their respective heirs, personal representatives, successors
and assigns.
     11. Miscellaneous Provisions.
          (a) Payment of Taxes. Except as specifically provided for in this
Agreement,

14



--------------------------------------------------------------------------------



 



to the extent that any taxes become payable by the Executive by virtue of any
payments made or benefits conferred by the Company, the Company shall not be
liable to pay or obligated to reimburse the Executive for any such taxes or to
make any adjustment under this Agreement. Any payments otherwise due under this
Agreement to the Executive, including, but not limited to, the base salary and
any bonus compensation shall be reduced by any required withholding for federal,
state and/or local taxes and other appropriate payroll deductions.
          (b) Notices. All notices and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be considered as properly given or made (i) if delivered personally or
(ii) after the expiration of five days from the date upon which such notice was
mailed from within the United States by certified mail, return receipt
requested, postage prepaid, (iii) upon receipt by prepaid telegram or facsimile
transmission (with written confirmation of receipt) or (iv) after the expiration
of the second business day following deposit with an overnight delivery service.
All notices given or made pursuant hereto shall be so given or made to the
parties at the following addresses:
If to the Executive:
Gregory T. Geswein
3625 Wood Hollow Road
Kettering, OH 45429
If to the Company:
Libbey Inc.
300 Madison Avenue
P.O. Box 10060
Toledo, Ohio 43604
Facsimile: (419) 325-2585
Attention: Secretary
The address of any party hereto may be changed by a notice in writing given in
accordance with the provisions hereof.
          (c) Severability. If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, illegal or unenforceable, such
provision shall be severed and enforced to the extent possible or modified in
such a way as to make it enforceable, and the invalidity, illegality or
unenforceability thereof shall not affect the validity, legality or
enforceability of the remaining provisions of this Agreement.

15



--------------------------------------------------------------------------------



 



          (d) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Ohio applicable to contracts
executed in and to be performed entirely within that state, except with respect
to matters of law concerning the internal corporate affairs of any corporate
entity which is a party to or the subject of this Agreement, and as to those
matters, the law of the jurisdiction under which the respective entity derives
its powers shall govern. The parties irrevocably agree that all actions to
enforce an arbitrator’s decision pursuant to Section 11(l) of this Agreement
shall be instituted and litigated only in federal, state or local courts sitting
in Toledo, Ohio and each of such parties hereby consents to the exclusive
jurisdiction and venue of such court and waives any objection based on forum non
conveniens.
          (e) WAIVER OF JURY TRIAL. THE PARTIES HEREBY WAIVE, RELEASE AND
RELINQUISH ANY AND ALL RIGHTS THEY MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO
ANY ACTIONS TO ENFORCE AN ARBITRATOR’S DECISION PURSUANT TO SECTION 11(l) OF
THIS AGREEMENT.
          (f) Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original, but all of which shall constitute one and the
same instrument.
          (g) Entire Understanding. This Agreement including all Exhibits and
Recitals hereto which are incorporated herein by this reference, together with
the other agreements and documents being executed and delivered concurrently
herewith by the Executive, the Company and certain of its affiliates, constitute
the entire understanding among all of the parties hereto and supersedes any
prior understandings and agreements, written or oral, among them respecting the
subject matter within.
          (h) Limitation on Liabilities. If the Executive is awarded any damages
as compensation for any breach of this Agreement or a breach of any covenant
contained in this Agreement (whether express or implied by either law or fact),
such damages shall be limited to contractual damages (including reasonable
attorneys’ fees) and shall exclude (i) punitive damages and (ii) consequential
and/or incidental damages (e.g., lost profits and other indirect or speculative
damages). The maximum amount of damages that the Executive may recover for any
reason shall be all amounts owed (but not yet paid) to the Executive pursuant to
this Agreement.
          (i) Pronouns and Headings. As used herein, all pronouns shall include
the masculine, feminine, neuter, singular and plural thereof wherever the
context and facts require such construction. The headings, titles and subtitles
herein are inserted for convenience of reference only and are to be ignored in
any construction of the provisions hereof.
          (j) Amendment. Except as set forth in Sections 9(g) and 11(c) above,
this Agreement shall not be changed or amended unless in writing and signed by
both the Executive and the Chairman of the Board of Directors or unless amended
by the Company in any manner provided that the rights and benefits of the
Executive shall not be diminished by any amendment made by the Company without
the Executive’s written consent to such amendment.

16



--------------------------------------------------------------------------------



 



          (k) Advice of Counsel. The Executive acknowledges (i) that he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement and has been advised to do so by the
Company, and (ii) that he has read and understands this Agreement, is fully
aware of its legal effect, and has entered into it freely based on his own
judgment.
          (l) Arbitration. Notwithstanding anything herein to the contrary, in
the event that there shall be a dispute among the parties arising out of or
relating to this Agreement, or the breach thereof, the parties agree that such
dispute shall be resolved by final and binding arbitration in Toledo, Ohio,
administered by the American Arbitration Association (the “AAA”), in accordance
with AAA’s Employment ADR Rules. The arbitrator’s decision shall be final and
binding upon the parties, and may be entered and enforced in any court of
competent jurisdiction by either of the parties. The arbitrator shall have the
power to grant temporary, preliminary and permanent relief, including without
limitation, injunctive relief and specific performance. The arbitrator’s fees
and expenses shall be paid by the Company.
          (m) Attorney’s Fees. If any arbitration or other proceeding, including
without limitation any hearing before the Board, any arbitration proceeding, any
proceeding to enforce an arbitration award, any legal action and any appeal, is
brought by one party against the other relating to, or in connection with this
Agreement, the Company shall reimburse the Executive reasonable attorneys’ fees
and other costs within a reasonable time after the same are incurred in addition
to any other relief to which the Executive may be entitled.
          (n) Effect on Other Agreements. It is the intention of the parties
hereto and thereto that this Agreement provide benefits which are not otherwise
provided by the Letter Agreement dated as of May 7, 2007, between the Executive
and the Company (the “Letter Agreement”) that provides to Executive certain
benefits if a change of control (as defined in the Letter Agreement) of the
Company occurs. Therefore, if during the term of this Agreement the Executive is
entitled to payment under both this Agreement and the Letter Agreement, the
Executive shall only receive the greater of the benefits provided under this
Agreement or under the Letter Agreement, but not both. If Executive receives
benefits under this Agreement, all rights to receive any benefits under the
Letter Agreement shall be waived, and vice versa.
     IN WITNESS WHEREOF, this Agreement has been executed as of the date and
year first above written.

                  LIBBEY INC.    
 
           
 
  By:        
 
     
 
        Name: Susan A. Kovach     Title: Vice President, General Counsel &
Secretary
 
                          Name: Gregory T. Geswein    

17



--------------------------------------------------------------------------------



 



SCHEDULE 1

1.   Base salary of the Executive as of the date of this Agreement and
subsequent revisions.   2.   The Executive shall be eligible to participate in
the following benefit plans and programs of the Company:

  a.   The annual performance incentive compensation plan for corporate Officers
(currently the “Senior Management Incentive Plan”). The target percentage for an
Executive’s participation shall be the target percentage currently in effect for
the position as of the date of this Agreement (namely, 60% of annual base
salary) and any subsequent revisions.     b.   The long term incentive
compensation plan (currently the Libbey Inc. Long Term Incentive Compensation
Plan). The target percentage for an Executive’s participation shall be the
target percentage currently in effect for the position as of the date of this
Agreement (namely, 80% of annual base salary) and any subsequent revisions.    
c.   Stock option and equity participation plan (currently the 2006 Omnibus
Incentive Plan of Libbey Inc.)     d.   Libbey Inc. Retirement Savings Plan    
e.   Libbey Inc. Executive Savings Plan     f.   Financial Investment Counseling
    g.   Executive Physical     h.   Deferred Compensation Plan (if and when
adopted)     i.   Such other benefit plans and arrangements as the Company
provides, from time to time, to salaried employees generally

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE AND WAIVER OF CLAIMS
          The undersigned,                      resident of the State of
                     (“Releasor”), in accordance with and pursuant to the terms
of Section 5(d) of the Employment Agreement (the “Agreement”), dated as of
                    , 2007, between Libbey Inc., a Delaware corporation (the
“Company”), and Releasor, and the consideration therein provided, except as set
forth herein, hereby remises, releases and forever discharges and covenants not
to sue, and by these presents does for Releasor and Releasor’s legal
representatives, trustees, beneficiaries, heirs and assigns (Releasor and such
persons referred to herein, collectively, as the “Releasing Parties”) hereby
remise, release and forever discharge and covenant not to sue the Company and
its affiliates and the respective Officers, directors, employees, equity
holders, agent and representatives of each of them and all of their respective
successor and assigns (each a “Released Party” and collectively, the “Released
Parties”), of and from any and all manner of actions, proceedings, claims,
causes of action, suits, promises, damages, judgments, executions, claims and
demands, of any nature whatsoever, and of every kind and description, choate and
inchoate, known or unknown, at law or in equity (collectively, “Claims”), which
the Releasing Parties, or any of them, now have or ever had, or hereafter can,
shall or may have, for, upon or by reason of any matter, cause or thing
whatsoever, against the Released Parties, and each of them, from the beginning
of time to the date hereof;
     (i) arising from Releasor’s employment, compensation, commissions, deferred
compensation plans, insurance, stock ownership, stock options, employee
benefits, and other terms and conditions of employment or employment practices
of the Company under federal, state or local law or regulation, including, but
not limited to the Employee Retirement Income Security Act of 1974, as amended;
     (ii) relating to the termination of Releasor’s employment or the
circumstances surrounding thereof based on any contract, tort, whistleblower,
personal injury, retaliatory, wrongful discharge or any other theory under any
federal, state or local constitution, law, regulation, common law or otherwise;
     (iii) relating to payment of any attorneys’ fees incurred by Releasor; and
     (iv) based on any alleged discrimination on the basis of race, color,
religion, sex, age, national origin, handicap, disability or another category
protected by any federal, state or local law or regulation, including, but not
limited to, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Fair Labor
Standards Act, the Older Workers Benefit Protection Act of 1990, or Executive
Order 11246 (as any of these laws or orders may have been amended) or any other
similar federal, state or local labor, employment or anti-discriminatory laws.
          Notwithstanding any other provision of this General Release and Waiver
of Claims, Releasor does not release or waive Releasor’s rights and Claims
against the Company arising out of, or related to, the obligations of the
Company pursuant to the Agreement, Claims for Releasor’s vested benefits under
any pension plan, retirement plan and savings plan, rights under any equity
participation plan and stock purchase plan and rights to continuation of

2



--------------------------------------------------------------------------------



 



medical care coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 and any similar state law.
          Releasor represents and warrants on behalf of the Releasing Parties
that there has been, and there will be, no assignment or other transfer of any
right or interest in any Claims which Releasor has or may have against the
Released Parties, and Releasor hereby agrees to indemnify and hold each Released
Party harmless from any Claims, costs, expenses and attorney’s fees directly or
indirectly incurred by any of the Released Parties as a result of any person
asserting any right or interest pursuant to his, her or its assignment or
transfer of any such right or interest.
          Releasor agrees that if any Releasing Party hereafter commences, joins
in, or in any manner seeks relief through any suit arising out of, based upon,
or relating to any of the Claims released hereunder, or in any manner asserts
against any Released Party any of the Claims released hereunder, then Releasor
will pay to such Released Party, in addition to any and all damages and
compensation, direct or indirect, all attorney’s fees incurred in defending or
otherwise responding to such suit or Claims.
          Releasor acknowledges that (i) Releasor has received the advice of
legal counsel in connection with this General Release and Waiver of Claims,
(ii) Releasor has read and understands that this is a General Release and Waiver
of Claims, and (iii) Releasor intends to be legally bound by the same.
          Releasor acknowledges that Releasor has been given the opportunity to
consider this Release for twenty-one (21) days and has been encouraged and given
the opportunity to consult with legal counsel of Releasor’s choosing before
signing it. Releasor understands that Releasor shall have seven (7) days from
the date on which Releasor executes this General Release and Waiver of Claims
(as indicated by the date below his signature) to revoke Releasor’s signature
and agreement to be bound hereby by providing written notice of revocation to
the Company within such seven (7) day period. Releasor further understands and
acknowledges this Release shall become effective, if not sooner revoked, on the
eighth day after the execution hereof by Releasor (the “Effective Date”).
          IN WITNESS WHEREOF, Releasor has executed and delivered this General
Release and Waiver of Claims on behalf of the Releasing Parties as of the day
and year set forth below.
Dated:                     , 20__.

                  RELEASOR:    
 
                     
 
  Name:        
 
     
 
   

3